DETAILED ACTION
Claims 13-19 and 22-33 are pending examination in this Office action.
Claims 13, 22, 27 and 29 are independent.
This action is final.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13-23 and 27-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caldwell, et al. (US Patent Publication 2018/0116727 A1) in view of Bogoni, et al. (US Patent Publication 2016/0300026 A1).
Regarding claim 13, Caldwell teaches a non-transitory computer-readable storage medium storing instructions that, when executed by a computing system, cause the computing system to perform operations comprising:
receiving diagnostic data of a patient, the diagnostic data including image data of the patient’s spine [0008] [0022; a CT scan is performed on the affected segment of the spine . . . a 3D model is generated based off of image data];
analyzing the diagnostic data to identify one or more spinal segments for a surgery to be performed [0008; method for spinal fixation includes scanning an affected segment of the spine in need of spinal fixation to generate image data] [0020; the device uses anatomical locations on the patient’s vertebra to locate and align] [0021; a technician users computer based tools to work with the surgeon to determine the number, location, path and trajectory of the screws to be placed] [0022; CT scan is performed on the affected segment of the spine];
using at least one model to design, based on the one or more areas of interests and/or the diagnostic data, a patient-specific medical device including a first patient-specific component and a second patient specific component configured to interface with the first patient-specific component when implanted at the one or more spinal segments [0008; the first patient-specific component may be a patient specific fixture (See Caldwell paragraphs 0008-0009, 0021-0022 and Fig 6) the second patient-specific component may be a screw (See Caldwell paragraphs 0040-0054)];
 The pedicle screw size and trajectory will be decided on the 3D digital model.  3D digital model is currently being used in the navigation and robotics technology in spine instrumentation to choose the screw size and trajectory.  The template of the 3D digital model will be created and the plan can be tested on the template for complex surgeries such as scoliosis]; and
converting the model into 3D fabrication data for manufacturing the patient-specific medical device [Fig 7, 0022; the finished digital template (model) is then inspected by the technician and sent to a device for additive manufacturing to make the fixture] [0048; The 3D digital fixture will be manufactured based on the chosen screw entry points and trajectory on the 3D digital model of the spine.  The digital template of the fixture will then be 3D printed and likewise the digital data will be transferred over to make a metallic titanium replica as an implantable fixture].
Caldwell may not explicitly teach using a trained machine learning model to design the device.  However, Bogoni teaches another spinal correction method and device and further teaches using at least one trained machine learning model to design, based on the one or more areas of interests and/or the diagnostic data, a patient-specific medical device [0047; spinal landmarks are detected by a machine learning-based engine that has been trained offline with a set of pre-defined training images] [0061] [Claim 6; machine-learning techniques are used to detect landmarks of the spine and target regions of interest].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Caldwell and Bogoni.  Caldwell teaches designing and fabricating patient-specific spinal fixtures from a model that is derived from scanning the patient’s spine.  Bogoni teaches another system for designing spinal implants 
Regarding claim 14, Caldwell in view of Bogoni teaches the computer-readable storage medium of claim 13, and Caldwell further wherein the operations further comprise causing the 3D fabrication data to be sent to at least one manufacturing system configured to manufacture the patient-specific medical device [0048; The 3D digital fixture will be manufactured based on the chosen screw entry points and trajectory on the 3D digital model of the spine.  The digital template of the fixture will then be 3D printed and likewise the digital data will be transferred over to make a metallic titanium replica as an implantable fixture] [0036, 0042; the implant may be printed on a 3D printer].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Caldwell and Bogoni for the same reasons as disclosed above.
Regarding claim 15, Caldwell in view of Bogoni teaches the computer-readable storage medium of claim 13, wherein the first patient specific medical component and/or the second patient specific component includes at least one of a patient-specific cage, plate, rod [0044], disk, guide [0022, 0038, 0040, 0049], or screw [0021-0022, 0040, 0042, 0054].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Caldwell and Bogoni for the same reasons as disclosed above.
the device is built to match the specific geometry and locations of each patient] [0031; the device contains unique locating features for location on the transverse process, which aids in correct placement as well as additional stability in the device] [0044; the surgical steps mentioned above can be trialed on the 3D spine template using the 3D fixture prior to surgery to judge the need to rotate the fixture or where additional guides would need to be attached] [0049; the fixture is surgically attached to the patient] [See surgical workflow in Figs 9A-9E].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Caldwell and Bogoni for the same reasons as disclosed above.
Regarding claim 17, Caldwell in view of Bogoni teaches the computer-readable storage medium of claim 13 and Bogoni further teaches the operations comprise:
training the at least one machine learning model based on a set of patient data [0047; the landmarks may be detected by a machine learning-based engine that has been trained offline with a set of pre-defined training images (patient images)]; and 
generating the model of the patient-specific medical device using another machine learning model [0047] [0048; a multi-atlas segmentation scheme may be performed.  The transformation model may be based on rigid, affine, or deformable transformations].

Regarding claim 18, Caldwell in view of Bogoni teaches the computer-readable storage medium of claim 13 and Caldwell further teaches 
determining patient-specific surgical information for performing the surgery [0008] [0020; the device is built to match the specific geometry and locations of each patient]; and
performing one or more structural analyses based on the model of the patient-specific medical device to determine additional patient-specific surgical information  [0031; the device contains unique locating features of r location on the transverse process, which aids in correct placement as well as additional stability in the device] [0044; the surgical steps mentioned above can be trialed on the 3D spine template using the 3D fixture prior to surgery to judge the need to rotate the fixture or where additional guides would need to be attached].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Caldwell and Bogoni for the same reasons as disclosed above.
Regarding claim 19, Caldwell in view of Bogoni teaches the computer-readable storage medium of claim 13 and Caldwell further teaches receiving physician input [0022, 0046]; and
automatically, based on the received physician input, determining the medical device configuration and determining the patient-specific surgical information for using the patient-specific medical device [0022;  A technician generates a 3D model of the spine based off of image data.  The surgeon joins the technician and a set of specific screw entry points and trajectories are selected to best treat the patients' condition] [0046; The entry point, point in the center of the pedicle and distal point in the vertebral body will be selected in the digital model on the computer working station by the technician in discussion with the surgeon].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Caldwell and Bogoni for the same reasons as disclosed above.
Regarding claim 22, Caldwell teaches a non-transitory computer-readable storage medium storing instructions that, when executed by a computing system, cause the computing system to perform operations comprising:
receiving diagnostic data of a patient [0008] [[0022; a CT scan is performed on the affected segment of the spine . . . a 3D model is generated based off of image data];
analyzing the diagnostic data to identify a spinal segment for a surgery to be performed the spinal segment including at least a first vertebral level and a second vertebral level [0024; multiple levels of the spine] [0031; the device can be adapted to any region of the spine, and can be expanded to include any number of levels] [0008; method for spinal fixation includes scanning an affected segment of the spine in need of spinal fixation to generate image data] [0020; the device uses anatomical locations on the patient’s vertebra to locate and align] [0021; a technician users computer based tools to work with the surgeon to determine the number, location, path and trajectory of the screws to be placed] [0022; CT scan is performed on the affected segment of the spine];
using at least one model to design, based on the spinal segment and/or the diagnostic data, a first patient-specific implant configured to be implanted at the first vertebral level and a second patient-specific implant configured to be implanted at the second vertebral level, wherein the first patient-specific implant and the second patient-specific implant are configured to the first patient-specific component may be a patient specific fixture (See Caldwell paragraphs 0008-0009, 0021-0022 and Fig 6) the second patient-specific component may be a screw (See Caldwell paragraphs 0008, 0040-0054)] [0024; multiple levels of the spine] [0031; the device can be adapted to any region of the spine, and can be expanded to include any number of levels];
generating a model of the first patient-specific implant and the second patient-specific implant [0047; The pedicle screw size and trajectory will be decided on the 3D digital model.  3D digital model is currently being used in the navigation and robotics technology in spine instrumentation to choose the screw size and trajectory.  The template of the 3D digital model will be created and the plan can be tested on the template for complex surgeries such as scoliosis]; and 
converting the model into 3D fabrication data for manufacturing the first patient-specific implant and the second patient-specific implant [Fig 7, 0022; the finished digital template (model) is then inspected by the technician and sent to a device for additive manufacturing to make the fixture] [0048; The 3D digital fixture will be manufactured based on the chosen screw entry points and trajectory on the 3D digital model of the spine.  The digital template of the fixture will then be 3D printed and likewise the digital data will be transferred over to make a metallic titanium replica as an implantable fixture].
Caldwell may not explicitly teach using a trained machine learning model to design the device.  However, Bogoni teaches another spinal correction method and device and further teaches using at least one trained machine learning model to design, based on the one or more areas of interests and/or the diagnostic data, a patient-specific medical device [0047; spinal landmarks are detected by a machine learning-based engine that has been trained offline with a set of pre-defined training images] [0061] [Claim 6; machine-learning techniques are used to detect landmarks of the spine and target regions of interest].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Caldwell and Bogoni for the same reasons as disclosed above.
Regarding claim 23, Caldwell in view of Bogoni teaches the computer-readable storage medium of claim 22, and Caldwell further teaches wherein the first patient-specific implant includes at least one of a patient specific cage, plate, rod disk, guide [0022, 0038, 0040, 0049], or screw [0021-0022, 0040, 0042, 0054] [Figs 6-9E], and wherein the second patient-specific implant includes at least one of a patient-specific cage, plate, rod, disk guide [0022, 0038, 0040, 0049], or screw [0021-0022, 0040, 0042, 0054].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Caldwell and Bogoni for the same reasons as disclosed above.
Regarding claim 27, Caldwell teaches a non-transitory computer-readable storage medium storing instructions that, when executed by a computing system, cause the computing system to perform operations comprising:
receiving diagnostic data of a patient, the diagnostic data including image data of the patient’s spine [0008] [0022; a CT scan is performed on the affected segment of the spine . . . a 3D model is generated based off of image data];
analyzing the diagnostic data to identify a section of the patient’s spine for a surgical correction [0008; method for spinal fixation includes scanning an affected segment of the spine in need of spinal fixation to generate image data] [0020; the device uses anatomical locations on the patient’s vertebra to locate and align] [0021; a technician users computer based tools to work with the surgeon to determine the number, location, path and trajectory of the screws to be placed] [0022; CT scan is performed on the affected segment of the spine];
using at least one trained machine learning model to design, based on the identified section of the patient’s spine and/or the diagnostic data, a patient-specific fixation device for securing an orthopedic implant to the patient at the identified section of the patient’s spine [0008; the first patient-specific component may be a patient specific fixture (See Caldwell paragraphs 0008-0009, 0021-0022 and Fig 6) the second patient-specific component may be a screw (See Caldwell paragraphs 0040-0054)];
generating a model of the patient-specific fixation device [0047; The pedicle screw size and trajectory will be decided on the 3D digital model.  3D digital model is currently being used in the navigation and robotics technology in spine instrumentation to choose the screw size and trajectory.  The template of the 3D digital model will be created and the plan can be tested on the template for complex surgeries such as scoliosis]; and
converting the model into 3D fabrication data for manufacturing the patient-specific fixation device [Fig 7, 0022; the finished digital template (model) is then inspected by the technician and sent to a device for additive manufacturing to make the fixture] [0048; The 3D digital fixture will be manufactured based on the chosen screw entry points and trajectory on the 3D digital model of the spine.  The digital template of the fixture will then be 3D printed and likewise the digital data will be transferred over to make a metallic titanium replica as an implantable fixture].
Caldwell may not explicitly teach using a trained machine learning model to design the device.  However, Bogoni teaches another spinal correction method and device and further spinal landmarks are detected by a machine learning-based engine that has been trained offline with a set of pre-defined training images] [0061] [Claim 6; machine-learning techniques are used to detect landmarks of the spine and target regions of interest].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Caldwell and Bogoni for the same reasons as disclosed above.
Regarding claim 28, Caldwell in view of Bogoni teaches the computer-readable storage medium of claim 27, wherein the patient-specific fixation device includes a patient-specific screw [0021-0022, 0040, 0042, 0054] or a patient-specific guide [0022, 0038, 0040, 0049].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Caldwell and Bogoni for the same reasons as disclosed above.
Regarding claim 29, Caldwell teaches a non-transitory computer-readable storage medium storing instructions that hen executed by a computing system, cause the computing system to perform operations comprising:
receiving diagnostic data of a patient  [0008] [0022; a CT scan is performed on the affected segment of the spine . . . a 3D model is generated based off of image data];
analyzing the diagnostic data to identify a section of the patient’s spine for a surgical correction, the section of the patient’s spine including at least a first vertebra and a second vertebra [Fig 9E; the fixture spans a plurality of vertebrae] [0053; Example: A prototype device was generated based on anonymous medical donor data of a spine.  The thoracic 8, 9, 10 vertebra were selected for a test section] [0008; method for spinal fixation includes scanning an affected segment of the spine in need of spinal fixation to generate image data] [0020; the device uses anatomical locations on the patient’s vertebra to locate and align] [0021; a technician users computer based tools to work with the surgeon to determine the number, location, path and trajectory of the screws to be placed] [0022; CT scan is performed on the affected segment of the spine];
using at least one model to design, based on the identified section of the patient’s spine and/or the diagnostic data, a first patient-specific implant configured to contact the first vertebra and a second patient-specific implant configured to contact the second vertebra [0008; the first patient-specific component may be a patient specific fixture (See Caldwell paragraphs 0008-0009, 0021-0022 and Fig 6) the second patient-specific component may be a screw (See Caldwell paragraphs 0040-0054)] [Fig 9E; the fixture span multiple vertebrae];
generating a model of the first patient-specific implant and the second patient-specific implant [0047; The pedicle screw size and trajectory will be decided on the 3D digital model.  3D digital model is currently being used in the navigation and robotics technology in spine instrumentation to choose the screw size and trajectory.  The template of the 3D digital model will be created and the plan can be tested on the template for complex surgeries such as scoliosis]; and
manufacturing the first patient-specific implant and the second patient-specific implant [Fig 7, 0022; the finished digital template (model) is then inspected by the technician and sent to a device for additive manufacturing to make the fixture] [0048; The 3D digital fixture will be manufactured based on the chosen screw entry points and trajectory on the 3D digital model of the spine.  The digital template of the fixture will then be 3D printed and likewise the digital data will be transferred over to make a metallic titanium replica as an implantable fixture].
Caldwell may not explicitly teach using a trained machine learning model to design the device.  However, Bogoni teaches another spinal correction method and device and further teaches using at least one trained machine learning model to design, based on the one or more areas of interests and/or the diagnostic data, a patient-specific medical device [0047; spinal landmarks are detected by a machine learning-based engine that has been trained offline with a set of pre-defined training images] [0061] [Claim 6; machine-learning techniques are used to detect landmarks of the spine and target regions of interest].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Caldwell and Bogoni for the same reasons as disclosed above.
Regarding claim 30, Caldwell in view of Bogoni teaches the computer-readable storage medium of claim 29, and Caldwell further teaches wherein the first patient-specific implant includes at least one of a patient specific cage, plate, rod disk, guide [0022, 0038, 0040, 0049], or screw [0021-0022, 0040, 0042, 0054] [Figs 6-9E], and wherein the second patient-specific implant includes at least one of a patient-specific cage, plate, rod, disk guide [0022, 0038, 0040, 0049], or screw [0021-0022, 0040, 0042, 0054].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Caldwell and Bogoni for the same reasons as disclosed above.


Claims 24 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caldwell, et al. (US Patent Publication 2018/0116727 A1) in view of Bogoni, et al. (US Patent Publication 2016/0300026 A1) and further in view of Cho (US Patent Publication 2018/0250075 A1).
Regarding claim 24, Caldwell in view of Bogoni teaches the computer-readable storage medium of claim 22, and Caldwell further teaches wherein analyzing the diagnostic data includes:
segmenting the spinal segment [0008] [0022; a CT scan is performed on the affected segment of the spine . . . a 3D model is generated based off of image data]; but may not explicitly teach analyzing the segmented spinal segment to determine boundaries of the first vertebral level and the second vertebral level.
However, Cho teaches another method for performing patient-specific spinal procedures and further teaches segmenting the spinal segment [0056]; and 
analyzing the segmented spinal segment to determine boundaries of the first vertebral level and the second vertebral level [0056; the machine learning system creates an outline of the boundary of the vertebral bodies of a vertebrae, training system 40A-40C or machine learning system 50A-50C may create an outline of th e spinal canal of a vertebrae where this area or outline is designated a no-go area].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Cho with Caldwell and Bogoni.  Caldwell teaches designing and fabricating patient-specific spinal fixtures from a model that is derived from scanning the patient’s spine.  Bogoni teaches another system for designing spinal implants and further teaches the advantages of using a trained machine learning model to map 
Caldwell and Bogoni collectively teach using a machine learning model for designing and fabricating patient-specific spinal fixtures from a model that is derived from scanning the patient’s spine.  Cho teaches procedures for using machine learning to robotically perform minimally invasive procedures including spinal correction procedures.  Cho teaches detailing the boundaries of areas (vertebrae) to be operated on to allow for minimally invasive procedures and improve safety during procedures as well as reduced recovery time.  One of ordinary skill in the art would have motivation to use the mapping of the boundary of vertebral levels to allow for minimally invasive procedures and improve safety during procedures as well as reduced recovery time.
Regarding claim 31, Caldwell in view of Bogoni teaches the computer-readable storage medium of claim 29, and Caldwell further teaches wherein analyzing the diagnostic data includes:
segmenting the identified section of the patient’s spine [0008] [0022; a CT scan is performed on the affected segment of the spine . . . a 3D model is generated based off of image data]; but may not explicitly teach analyzing the segmented spinal segment to determine boundaries of the first vertebral level and the second vertebral level.
However, Cho teaches another method for performing patient-specific spinal procedures and further teaches segmenting the spinal segment [0056]; and 
the machine learning system creates an outline of the boundary of the vertebral bodies of a vertebrae, training system 40A-40C or machine learning system 50A-50C may create an outline of th e spinal canal of a vertebrae where this area or outline is designated a no-go area].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Cho with Caldwell and Bogoni for the same reasons as disclosed above.

Claims 24 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caldwell, et al. (US Patent Publication 2018/0116727 A1) in view of Bogoni, et al. (US Patent Publication 2016/0300026 A1) and further in view of Klinder, et al. (US Patent Publication 2017/0367645 A1).
Regarding claim 24, Caldwell in view of Bogoni teaches the computer-readable storage medium of claim 22, and Caldwell further teaches wherein analyzing the diagnostic data includes:
segmenting the spinal segment [0008] [0022; a CT scan is performed on the affected segment of the spine . . . a 3D model is generated based off of image data]; but may not explicitly teach analyzing the segmented spinal segment to determine boundaries of the first vertebral level and the second vertebral level.
However, Klinder teaches another method for performing patient-specific spinal procedures and further teaches segmenting the spinal segment [0035]; and 
three segments of a section of a spinal column are analyzed.    . . . the spinal column is sectioned as vertebral levels] [0030; boundary of the vertebral level is identified].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Klinder with Caldwell and Bogoni.  Caldwell teaches designing and fabricating patient-specific spinal fixtures from a model that is derived from scanning the patient’s spine.  Bogoni teaches another system for designing spinal implants and further teaches the advantages of using a trained machine learning model to map the patient’s spine and detect anomalies or other areas of interest.  One of ordinary skill in the art would have motivation to use the machine learning model from Bogoni in the spinal fixture design method of Caldwell to more accurately map the patient’s spine and detect issues to aid in correcting spinal problems for a specific patient.
Caldwell and Bogoni collectively teach using a machine learning model for designing and fabricating patient-specific spinal fixtures from a model that is derived from scanning the patient’s spine.  Klinder teaches another method for performing spinal correction procedures and details the dangers of spinal procedures that do not precisely mark the correct vertebral level.  Klinder further teaches delineating the boundaries of the correct vertebral level during a minimally invasive procedure.  One of ordinary skill in the art would have motivation to use the mapping of the boundary of vertebral levels to allow for minimally invasive procedures and improve safety during procedures as well as reduced recovery time.

segmenting the identified section of the patient’s spine [0008] [0022; a CT scan is performed on the affected segment of the spine . . . a 3D model is generated based off of image data]; but may not explicitly teach analyzing the segmented spinal segment to determine boundaries of the first vertebral level and the second vertebral level.
However, Klinder teaches another method for performing patient-specific spinal procedures and further teaches segmenting the spinal segment [0035]; and 
analyzing the identified section of the patient’s spine to determine boundaries of the first vertebral level and the second vertebral level [0035; three segments of a section of a spinal column are analyzed.    . . . the spinal column is sectioned as vertebral levels] [0030; boundary of the vertebral level is identified].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Klinder with Caldwell and Bogoni for the same reasons as disclosed above.


Claims 25 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caldwell, et al. (US Patent Publication 2018/0116727 A1) in view of Bogoni, et al. (US Patent Publication 2016/0300026 A1) and further in view of Golway, et al. (US Patent Publication 2015/0105891 A1)

receiving user feedback on the first patient specific implant and/or the second patient implant before converting the model into 3D fabrication data; and
adjusting one or more characteristics of the first patient-specific implant and/or the second patient-specific implant based at least in part on the user feedback and before converting the model into 3D fabrication data.
However, Golway teaches another system for customizing medical devices including spinal fixtures and further teaches receiving user feedback on the first patient specific implant and/or the second patient implant before converting the model into 3D fabrication data [0060] [0063; prior to fabrication the user may run tests and may stop a print at any time to fine tune the configuration . . . once fine-tuned, final configurations may be saved and transferred into TSIM for future applications]; and
adjusting one or more characteristics of the first patient-specific implant and/or the second patient-specific implant based at least in part on the user feedback and before converting the model into 3D fabrication data [0060, 0063].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Golway with Caldwell and Bogoni.  Caldwell teaches designing and fabricating patient-specific spinal fixtures from a model that is derived from scanning the patient’s spine.  Bogoni teaches another system for designing spinal implants and further teaches the advantages of using a trained machine learning model to map the patient’s spine and detect anomalies or other areas of interest.  One of ordinary skill in the art would have motivation to use the machine learning model from Bogoni in the spinal fixture 
Caldwell and Bogoni collectively teach using a machine learning model for designing and fabricating patient-specific spinal fixtures from a model that is derived from scanning the patient’s spine.  Golway teaches another system for designing and manufacturing patient-specific medical devices.  Golway further teaches allowing for user feedback during the design process such that the user can stop and fine-tune the design to ensure an appropriate design before the actual device is manufactured.  One of ordinary skill in the art would have motivation to use the concept of receiving user feedback as part of the design process to save time and money by not manufacturing incorrect products.
Regarding claim 32, Caldwell in view of Bogoni teaches the computer-readable storage medium of claim 29, but may not explicitly teach receiving user feedback on the first patient specific implant and/or the second patient implant before manufacturing the first patient-specific implant and the second patient-specific implant; and 
adjusting one or more characteristics of the first patient-specific implant and/or the second patient-specific implant based at least in part on the user feedback and before manufacturing the second patient-specific implant.
However, Golway teaches another method for customizing medical devices including spinal fixtures and further teaches receiving user feedback on the first patient specific implant and/or the second patient implant before manufacturing the first patient-specific implant and the second patient-specific implant [0060] [0063; prior to fabrication the user may run tests and may stop a print at any time to fine tune the configuration . . . once fine-tuned, final configurations may be saved and transferred into TSIM for future applications]; and 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Golway with Caldwell and Bogoni for the same reasons as disclosed above.

Claims 26 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caldwell, et al. (US Patent Publication 2018/0116727 A1) in view of Bogoni, et al. (US Patent Publication 2016/0300026 A1) and further in view of Mire, et al. (US Patent Publication 2004/0171924 A1).
Regarding claim 26, Caldwell in view of Bogoni teaches the computer-readable storage medium of claim 22, but may not explicitly teach:
performing a finite element analysis on the model of the first patient=specific implant and the second patient-specific implant; and 
adjusting one or more characteristics the first patient=specific implant and/or the second patient-specific implant based on the finite element analysis and before converting the model into 3D fabrication data.
However, Mire teaches another system for correcting spinal issues and patient-specific spinal fixtures and further teaches performing a finite element analysis on the model of the first patient=specific implant and the second patient-specific implant [0122]; and 
adjusting one or more characteristics the first patient=specific implant and/or the second patient-specific implant based on the finite element analysis and before converting the model  If localization and navigation technology is not employed, image data may simply be captured over time during the motion analysis 250, for example, by the use of a four-dimensional CT scan.  With this image data captured, each individual vertebrae may be segmented out using known segmenting algorithms.  These types of algorithms generally involve thresholding or templates, which will segment out each vertebra in the scan.  Once each vertebrae is segmented out, finite element analysis may be performed using known finite element analysis.  The finite element analysis may also be used to calculate the instantaneous center of rotation "x".  The information gathered during motion analysis 250 is used to determine the necessary adjustment of the implant at block 258.  This information may include visualization of impinged areas around the implant, misalignment, etc.].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Mire with Caldwell and Bogoni.  Caldwell teaches designing and fabricating patient-specific spinal fixtures from a model that is derived from scanning the patient’s spine.  Bogoni teaches another system for designing spinal implants and further teaches the advantages of using a trained machine learning model to map the patient’s spine and detect anomalies or other areas of interest.  One of ordinary skill in the art would have motivation to use the machine learning model from Bogoni in the spinal fixture design method of Caldwell to more accurately map the patient’s spine and detect issues to aid in correcting spinal problems for a specific patient.
Caldwell and Bogoni collectively teach using a machine learning model for designing and fabricating patient-specific spinal fixtures from a model that is derived from scanning the patient’s spine.  Mire teaches another computer based method for scanning patient’s spine and manufacturing spinal fixtures.  Mire further teaches the advantages of performing a finite 
Regarding claim 33, Caldwell in view of Bogoni teaches the computer-readable storage medium of claim 29, but may not explicitly teach performing a finite element analysis on the model of the first patient-specific implant and the second patient-specific implant based on the model; and adjusting one or more characteristics the first patient-specific implant and/or the second patient-specific implant based on the finite element analysis and before manufacturing the first patient-specific implant and the second patient-specific implant.
However, Mire teaches another system for correcting spinal issues and patient-specific spinal fixtures and further teaches performing a finite element analysis on the model of the first patient=specific implant and the second patient-specific implant [0122]; and 
adjusting one or more characteristics the first patient=specific implant and/or the second patient-specific implant based on the finite element analysis and before converting the model into 3D fabrication data [0122; If localization and navigation technology is not employed, image data may simply be captured over time during the motion analysis 250, for example, by the use of a four-dimensional CT scan.  With this image data captured, each individual vertebrae may be segmented out using known segmenting algorithms.  These types of algorithms generally involve thresholding or templates, which will segment out each vertebra in the scan.  Once each vertebrae is segmented out, finite element analysis may be performed using known finite element analysis.  The finite element analysis may also be used to calculate the instantaneous center of rotation "x".  The information gathered during motion analysis 250 is used to determine the necessary adjustment of the implant at block 258.  This information may include visualization of impinged areas around the implant, misalignment, etc.]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Mire with Caldwell and Bogoni for the same reasons as disclosed above.

Response to Arguments
Applicant’s arguments with respect to claim(s) 13, 22, 27 and 29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Page (US Patent Publication 2015/0324490 A1), teaches 3d printing of customized medical devices [0098] and receives feedback from the user on a design before converting the model into 3D fabrication data [0190] [0292].
Bregman-Amitai, et al. (US Patent 10,588,589) and Turner, et al. (US Patent Publication 2018/252107 A1) teaches manufacturing patient specific spinal fixtures or patient specific spinal correction procedures

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A CASSITY whose telephone number is (571)270-3150.  The examiner can normally be reached on M-F: 7:30-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



ROBERT A. CASSITY
Primary Examiner
Art Unit 2115



/ROBERT A CASSITY/            Primary Examiner, Art Unit 2115                                                                                                                                                                                            	15 March 2021